                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 17-6895 PVC                                         Date: March 31, 2020
Title           Jermayne Sims v. Debbie Asuncion, Warden




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
             PROSECUTE AND OBEY COURT ORDERS PURSUANT TO
             FEDERAL RULE OF CIVIL PROCEDURE 41(b)

        Petitioner Jermayne Sims, a California state prisoner proceeding pro se,
constructively filed a habeas petition pursuant to 28 U.S.C. § 2254 on September 12,
2017. (“Petition,” Dkt. No. 1). The operative First Amended Petition followed on
November 27, 2018. (“FAP,” Dkt. No. 25). Nearly a year later, on November 15, 2019,
Respondent filed a Motion to Dismiss the FAP. (“MTD,” Dkt. No. 38). Respondent
alleges that: (1) the FAP is time-barred, (id. at 5-16); (2) all seven grounds for relief
asserted in the FAP are unexhausted, (id. at 16-24); and (3) grounds four through six are
forfeited. (Id. at 25-28).

       Petitioner’s opposition to the MTD, if any, was due by December 16, 2019. (See
Dkt. No. 10 at 3). However, Petitioner did not file an opposition or otherwise
communicate with the Court by that deadline. On March 3, 2020, the Court sua sponte
issued an Order continuing the deadline and requiring Petitioner to file either an
opposition or a notice of non-opposition to the MTD by March 17, 2020. (“Order,” Dkt.
No. 42). In the Order, the Court cautioned Petitioner that the failure to file an opposition
“may be deemed consent to the granting of the MTD.” (Id. at 2) (citing Local Rule 7-12

CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 3
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        CV 17-6895 PVC                                  Date: March 31, 2020
Title           Jermayne Sims v. Debbie Asuncion, Warden


(“The failure to file any required document, or the failure to file it within the deadline,
may be deemed consent to the granting or denial of the motion, with the exception that a
motion [for summary judgment] pursuant to Fed. R. Civ. P. 56 may not be granted solely
based on the failure to file an opposition.”)).

        The Court also expressly warned Petitioner that if he failed to file either an
opposition or a notice of non-opposition in compliance with the Court’s Order by the
March 17, 2020 deadline, this action would be subject to dismissal with prejudice for
failure to prosecute and obey Court orders pursuant to Federal Rule of Civil Procedure
41(b). (Id.); cf. Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir.
2019) (“‘The failure of the plaintiff eventually to respond to the court’s ultimatum --
either by amending the complaint or by indicating to the court that it will not do so -- is
properly met with the sanction of a Rule 41(b) dismissal.’”) (quoting Edwards v. Marin
Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004); emphasis in original).

       As of the date of this Order, Petitioner has not filed an opposition to Respondent’s
MTD, a notice of non-opposition, or a request for an extension of time in which to do so.
Petitioner has evidently lost interest in this action. Accordingly, Petitioner is
ORDERED to show cause, within fourteen days of the date of this Order, why this
action should not be dismissed with prejudice for failure to prosecute and obey Court
orders. Petitioner may discharge this Order by filing: (1) an opposition to Respondent’s
Motion to Dismiss; (2) a notice of non-opposition; or (3) a declaration, under oath,
explaining why he is unable to do so.

       Petitioner is expressly cautioned that the failure to comply with this Order by
the Court’s deadline will result in the dismissal of this action with prejudice for
failure to prosecute and obey court orders pursuant to Federal Rule of Civil
Procedure 41(b). Alternatively, if Petitioner no longer wishes to pursue his claims,
he may request a voluntary dismissal of this action without prejudice pursuant to
Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for
Plaintiff’s convenience.

CV-90 (03/15)                       Civil Minutes – General                         Page 2 of 3
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        CV 17-6895 PVC                                 Date: March 31, 2020
Title           Jermayne Sims v. Debbie Asuncion, Warden


       However, Petitioner is cautioned that any claims voluntarily dismissed may be
subject to a statute of limitations bar if he attempts to reassert them in a subsequent
petition.


        IT IS SO ORDERED.




                                                                                        00:00
                                                               Initials of Preparer      mr



CV-90 (03/15)                       Civil Minutes – General                           Page 3 of 3
